Citation Nr: 0412825	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  

3.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served with the recognized guerrillas from March 
1944 to August 1945 and with the Regular Philippine Army in 
August 1945.  

This appeal arises from a September 2002 rating decision and 
administrative determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  

In March 2004 the RO denied entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002).  
The claims folder does not include a notice of disagreement 
with the decision.  As a notice of disagreement has not been 
filed with that decision in is not currently in appellate 
status.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2003).  

The issue of service connection for the cause of the 
veteran's death is addressed in the remand attached to this 
decision.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  There was a pending claim for VA benefits at the time of 
the veterans death, but the appellant did not file a claim 
for accrued benefits within one year of the date of his 
death.  

2.  The veteran's service has been verified by the service 
department as being with the recognized guerrillas from March 
1944 to August 1945 and with the Regular Philippine Army in 
August 1945.  


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003).  

2.  The veteran did not have recognized active military 
service for purposes of eligibility for VA non-service 
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant was informed of the passage of the Veterans 
Claims Assistance Act (VCAA) by the RO in a May 2002 letter.  
The United States Court of Appeals for Veterans Claims in 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001), held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation 
(apparently this means purely legal questions).  See also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002).  As the issues addressed 
in this decision are limited to ones of legal entitlement the 
VCAA does not apply.  

Factual Background.  In May 1978 the RO received verification 
of the veteran's service from the service department.  The 
veteran's service as a recognized guerrilla from May 1944 to 
August 1945 and a member of the Regular Philippine Army in 
August 1945 was verified.  

During his lifetime the veteran filed a claim for non-service 
connected pension benefits in January 1980.  The claims 
folder contains an undated letter to the veteran informing 
him his claim for pension benefits was denied.  In January 
1995 the veteran filed a claim for service connection for 
hypertension, anxiety reaction, benign prostatic reaction and 
degenerative osteoarthritis.  In February 1995 the RO 
erroneously sent a letter to the veteran denying non-service 
connected pension benefits.  The veteran's claims for service 
connection were not adjudicated by the RO.  

In May 2002 the appellant submitted her application for 
accrued benefits.  Attached was a copy of the veteran's 
Certificate of Death which revealed he died on November [redacted], 
2000.  

Relevant Laws and Regulations.  Except as provided in 
§§ 3.1001 and 3.1008, where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and service members' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
death under existing ratings or decision, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will, upon 
the death of such person, be paid as follows: (1) Upon the 
death of the veteran to the living person first listed as 
follows:(i) His or her spouse; (ii) His or her children (in 
equal shares); (iii) His or her dependent parents (in equal 
shares) or the surviving parent.  (2) Upon the death of a 
surviving spouse or remarried surviving spouse, to the 
veteran's children.  (3) Upon the death of a child, to the 
surviving children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  (4) 
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 C.F.R. § 3.1000 
(2003).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000 (2003).  

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2003).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that the individual upon whose 
service benefits are sought is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40 
(2003).  Service in the Philippine Scouts (except that 
described in paragraph (b) of this section) is included for 
pension, compensation, dependency and indemnity compensation 
an burial allowance.  38 C.F.R. § 3.40(a)(2003).  

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period.  38 C.F.R. § 3.40(b),(c),(d) (2003).  

Service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2003).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Analysis.  

Accrued Benefits

The appellant's claim must be denied as she did not file a 
claim for accrued benefits within one year of the date of the 
veteran's death.  Although the veteran had a pending 
unadjudicated claim at the time of his death, the appellant 
did not file a timely claim and for that reason her claim 
must be denied.  

The facts are not in dispute, the veteran died on November 
[redacted], 2000 and the appellant's claim was received in May 2002, 
more than one year after his death.  

As the appellant's claim for accrued benefits was not 
received during the one year period following the veteran's 
death, the claim is without legal merit.  The appellant has 
no legal entitlement to accrued benefits.  38 U.S.C.A. 
§ 5121(c)(West 2002); 38 C.F.R. § 3.1000 (2003).  

Basic Eligibility for Non-Service Connected Pension

In order to qualify for VA benefits, a claimant must 
demonstrate that she or the veteran in whose name she seeks 
benefits had basic eligibility for the benefits claimed.  The 
laws and regulations restrict pension benefits to certain 
Philippine veterans.  38 U.S.C.A. § 107 (West 2002).  Pension 
benefits are provided by statute to regular Philippine Scouts 
who enlisted prior to October 6, 1945.  Veterans with service 
only in the Commonwealth Army of the Philippines or 
Guerrillas are not eligible for VA pension.  38 C.F.R. 
§§ 3.7, 3.40 (2003).  

In this case the service department has verified the veteran 
had service as a recognized guerrilla and with the regular 
Philippine Army.  38 C.F.R. § 3.203 (2003).  The findings of 
the service department are binding on VA.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  

The appellant has not presented any evidence which would 
support a conclusion the veteran had other verified service, 
which would be qualifying service for non-service connected 
pension benefits.  For that reason the appellant lacks legal 
entitlement to pension benefits.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claims 
must be denied because they are without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal of the claim for legal entitlement to accrued VA 
benefits is denied.

The claim of entitlement to basic eligibility for VA benefits 
is denied.
REMAND

In reviewing the record, the Board notes that there are three 
medical statements, signed by physicians, dated in September 
2000, relating to a hospitalization of the veteran that same 
month, for conditions that included a cerebrovascular 
accident or stroke.  While there is a clinical abstract, the 
complete records of this initial hospitalization are not on 
file.  Further, it is apparent that the veteran was 
transferred to another facility, for further evaluation.  
There is also a clinical summary of this latter 
hospitalization but not the complete records.  In the latter 
summary, it is noted that the veteran sensorium deteriorated 
and he was referred to "higher centers" for further 
evaluation and management.  Another medical certificate 
indicates that he was discharged and transferred to another 
facility on September 26, 2000, within weeks of his death.  
It is not clear where the veteran was transferred to.  While 
the veteran's Certificate of Death indicates the immediate 
cause of death was pneumonia, since the stroke was within two 
months of death and was apparently severe in nature, the 
complete hospital records from the two and possibly 
hospitalizations may be of significant probative value.  The 
Board finds that, under the duty to assist, these records 
must be secured.  38 C.F.R. § 3.159(c)(1) (2003).

The Board also notes that, on a Supplemental VA From 21-4169, 
the appellant indicated that the veteran was treated in June 
1945 at the "Dr. Mansane Medical Clinic" in Sta Cruz for 
pneumonia, pulmonary embolism and rheumatoid arthritis.  In 
June 2002, she submitted a VA Form 21-4142 authorizing the RO 
to request records from Dr. Fredrico S. Mansano, M.D., of Sta 
Cruz, Manila.  There is no indication in the claims folder 
that a request was sent for those records.  While the RO 
indicated that Dr. Mansano is not listed by the Professional 
Regulations Commission as registered and there is no 
competent evidence of record to suggest chronic or recurrent 
pneumonia from 1945 until the veteran's death, as the RO must 
obtain the recent hospital records noted above, it should 
also make an attempt to obtain whatever records of the 
veteran that may be in the possession of the Medical Clinic 
and/or Dr. Mansano in Sta Cruz.  Id.  If no such records are 
available, the record should be annotated to that effect.

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her claim of the impact of the 
notification requirements on the claim.  

2.  The RO should ask the appellant to 
list the names and addresses of all 
medical care providers who treated the 
veteran for any disorder of the lungs, 
cardiovascular system or hypertension 
either in service or since his separation 
from service.  After securing the 
necessary releases, the RO should obtain 
all records that are not already in the 
claims folder.  This should include a 
specific request for records from Dr. 
Federico S. Mansano and the Mansane 
Clinic in Sta Cruz, Manila, to include 
any records dated in June 1945 for 
treatment of pneumonia, pulmonary 
embolism and rheumatoid arthritis.  The 
RO should also determine from the 
appellant the name of the medical 
facility and the dates of treatment 
relating to an apparent transfer of the 
veteran to another medical facility on 
September 26, 2000.  The RO should then 
obtain the complete hospital records of 
the veteran, dated in September 2000, 
from Samar Provincial and Divine Word 
Hospitals, and the complete records from 
any other facility that the veteran may 
have been transferred to in late 
September 2000.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC), which includes notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



